—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about February 25, 1992, which denied third-party defendant’s motion for bifurcation of the issues of liability and damages at trial, unanimously affirmed without costs.
Where, as here, plaintiff’s injuries are probative on the issue of liability, denial of bifurcation was clearly an appropriate exercise of discretion (see, Parmar v Skinner, 154 AD2d 444, 445), if not required to avoid prejudice. Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.